I fully agree with the Chief Justice that no mandamus should issue against the Subsidiary High Court of the United States Ancient Order of Foresters. I also think that no mandamus
should be granted against the Court City of the Straits, No. 6,664.
The writ of mandamus is a discretionary writ, and ought never to issue when there exist other adequate remedies, or unless substantial justice will be promoted by its enforcement. When the conclusion is reached that the Subsidiary High Court is not amenable to this process, there is no contention left. The relator and the Court City of the Straits, No. 6,664, are in perfect accord. It filed an answer admitting all the averments in relator's petition to be true. It voted money for relator's benefit to prosecute his suit. It never has carried into effect the award of the final arbitrators suspending the relator, and he has not been suspended by the Court City of the Straits, No. 6,664. If the relations of the relator with the Foresters have been suspended, it has been done by the voluntary act of relator. So far as the Court City of the Straits, No. 6,664, is concerned, it appears that it is willing and anxious to restore the relator to every right and position which he has lost, and consequently the writ of mandamus is entirely unnecessary for the purpose of compelling it to do an act which it is willing to do without compulsion. *Page 116 
It is claimed that this should be done because it is a corporation, and hence is subject to be dealt with as such. But relator makes no complaint against this body as a corporation or otherwise. He has not been amoved or deprived of any of his rights and privileges as a corporator by any act of the corporation.
It seems unnecessary to say anything further, although it appears quite plainly that the relator's grievance does not arise out of any act of the corporation. It is possible that there is a legal corporation of the Court City of the Straits, No. 6,664. That I shall not attempt to determine. But if there is such a corporation, it is one without officers and by-laws, and none of the rights and privileges claimed by the relator are derived from, or depend in any manner upon, corporate existence. These all flow from laws, rules, and regulations of the voluntary association denominated the Ancient Order of Foresters. His original entry into this order was voluntary, and under a promise to abide by the constitution, laws, and regulations of the society. These laws and rules, whether reasonable or unreasonable, do not concern us. We have no power to declare them unreasonable or void; and nothing is plainer than that one connecting himself with such a voluntary society must be content with such treatment as he receives which does not violate his person. He cannot proceed in a court of law to vacate or reverse their action, nor can he compel them to retain him as a member of their society against their wishes.
The connection of the Court City of the Straits, No. 6,664, with the Subsidiary High Court, or with the society of Foresters, is not in virtue of the former being a corporation, but by virtue of a charter from the latter court. If this charter should be arrested, the corporation might not be dissolved, but the members belonging to the chartered court would lose the rights and privileges granted to it by the charter, and would cease to be members of any court. Restoring the relator to the corporation will not restore him to the rights, benefits, and privileges derived from being a member of a chartered court under the Subsidiary High Court.
I think the mandamus should be denied.
 *Page 216